IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44331

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 349
                                                )
       Plaintiff-Respondent,                    )   Filed: February 3, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CHRISTOPHER GONZALES,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. G. Richard Bevan, District Judge.

       Appeal dismissed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth Ann Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; MELANSON, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Christopher Gonzales pled guilty to felony intimidation of a witness. Idaho Code § 18-
2604(3). The parties entered into a binding Idaho Criminal Rule 11 plea agreement. Pursuant to
the plea agreement, Gonzales waived his right to appeal any issues including all matters
involving the plea or his sentence. The district court sentenced Gonzales to a determinate term
of five years. Gonzales appeals asserting that the district court abused its discretion by imposing
an excessive sentence.
       We hold that Gonzales’ appellate challenge to the sentence was waived by his plea
agreement. See I.C.R. 11(f)(1); State v. Rodriguez, 142 Idaho 786, 787, 133 P.3d 1251, 1252



                                                1
(Ct. App. 2006). Gonzales’ plea agreement contained a clause by which Gonzales waived his
right to appeal. Accordingly, we dismiss Gonzales’ appeal.




                                              2